Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
receiving a first three dimensional data set acquired by an OCT scan targeting a first three dimensional region of a sample. This step is merely acquiring the data which could be construed to be stored data; 
creating a first two dimensional map based on representative intensity values respectively of a plurality of pieces of A-scan data included in the first three dimensional data set. This step is a mathematical calculation; 
designating a second three dimensional region of the sample based on the first two dimensional map. This step is a mental process; 
receiving a second three dimensional data set acquired by an OCT scan targeting the second three dimensional region. This is again receiving data which could be from a storage device; and 
generating image data from at least part of the second three dimensional data set. This is a mathematical calculation. 

Regarding Claims 1-17 and 19 the examiner applied the same analysis but found that in Claim 1, the acquiring step positively claims an OCT machine with “by applying an OCT scan” and that for that claim this is enough to integrate the abstract idea into a particular technological environment. In Claim 19 the applicant claims “an OCT scanner that applies an OCT scan to a sample,” which is enough to integrate the abstract idea into a particular technological environment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 18, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisman (PGPub 2014/0293289)(Reisman).
Regarding Claims 1, 18, & 19, Reisman discloses a method of imaging using optical coherence tomography (OCT), comprising: 
acquiring a first three dimensional data set by applying an OCT scan targeting a first three dimensional region of a sample (508, fig. 5); 
creating a first two dimensional map based on representative intensity values respectively of a plurality of pieces of A-scan data included in the first three dimensional data set (510); 
designating a second three dimensional region of the sample based on the first two dimensional map (514, Paragraph 44); 
acquiring a second three dimensional data set by applying an OCT scan targeting the second three dimensional region. After performing step 514 it is stated that step 508 may be performed again (Paragraph 44); and 
generating image data from at least part of the second three dimensional data set (this will occur at 510).
Claim 18 has essentially the same limitations as Claim 1 thus is also met. 
Claim 19 only differs in that it requires an OCT scanner that applies an OCT scan to a sample which is shown in in Fig. 1 of Reisman. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman.
	Regarding Claims 2 & 3, Reisman discloses the aforementioned. Further, the step of designating the second three dimensional region has already been shown but Reisman fails to explicitly show the second three dimensional region includes: based on the first two dimensional map, designating a target region that is a three dimensional region included in the first three dimensional region; and designating the second three dimensional region to include the target region; and wherein designating the second three dimensional region to include the target region and be included in the first three dimensional region;
	However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Reisman with wherein designating the second three dimensional region includes: based on the first two dimensional map, designating a target region that is a three dimensional region included in the first three dimensional region; and designating the second three dimensional region to include the target region; and wherein designating the second three dimensional region to include the target region and be included in the first three dimensional region because this is a trivial matter of selecting regions to do additional scans in and would be done as matter of needs for diagnosis or if the scans are displaced through time tracking a disease progression. 
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisman in view of Everett et al (PGPub 2007/0216909)(Everett).
Claims 4, 6, & 7, Reisman discloses the aforementioned. Further, Reisman discloses wherein generating the image data includes: creating a second two dimensional map based on representative intensity values respectively of a plurality of pieces of A-scan data included in the second three dimensional data set (occurs at 510); 
Reisman fails to explicitly disclose designating a partial data set of the second three dimensional data set by a comparison between the first two dimensional map and the second two dimensional map; and generating the image data from the partial data set; determining a positional difference amount between the first two dimensional map and the second two dimensional map by the comparison; and wherein the positional difference amount includes at least one of a translation amount and a rotation amount;
However, Everett teaches designating a partial data set of the second three dimensional data set by a comparison between the first two dimensional map and the second two dimensional map (Paragraph 69); and generating the image data from the partial data set;
determining a positional difference amount between the first two dimensional map and the second two dimensional map by the comparison (inherent in an alignment process); and
 wherein the positional difference amount includes at least one of a translation amount and a rotation amount (inherent in an alignment process);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Reisman with designating a partial data set of the second three dimensional data set by a comparison between the first two dimensional map and the 
Regarding Claim 5, Reisman as modified by Everett discloses the aforementioned but fails to explicitly disclose wherein the comparison includes an image correlation calculation;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Reisman as modified by Everett with wherein the comparison includes an image correlation calculation because using a correlation calculation to align two different images is well known and would be common sense to use since it would offer a quick and easy way to relate two different images to each other. 

Allowable Subject Matter
Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 9-17 are allowable based upon their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Jonathon Cook
AU:2886
June 17, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886